Judgment, Supreme Court, New York County, rendered February 23, 1973, convicting the defendant of criminal sale of a dangerous drug in the third degree, unanimously reversed, on the law and in the interest of justice, and the matter remanded for a new trial. We reverse because of the prosecutor’s improper cross-examination of the defendant, as well as his inflammatory summation to the jury. Defendant was charged with the sale to an undercover officer of 30 glassine envelopes containing heroin. At the time of his arrest, defendant was searched and white powder was found in one of his pockets. Defendant stated at the time that this was a "beat package,” which is a package containing a nonnarcotic substance, sold as narcotics. A sale of such a package "beats” a purchaser out of the money paid. The discovery of the "beat package” was irrelevant to the indictment, yet on cross-examination the prosecutor dwelt on defendant’s use of such packages. Clearly, the effect of such cross-examination, if not the intent, was to exhibit defendant’s propensity to sell dangerous drugs and, worse yet, to pass off nonnarcotic substances as the genuine item. Such questioning is interdicted (People v Sandoval, 34 NY2d 371; People v Schwartzman, 24 NY2d 241; People v McKinney, 24 NY2d 180). In addition, the summation of the prosecutor played on the jurors’ fear of crime and aroused a desire for vengeance. We have recently condemned similar tactics as inexcusable (People v Clemons, 48 AD2d 802. People v Petrucelli, 44 AD2d 58). A right sense of justice mandates reversal and remand for a new trial. Concur— Stevens, P. J., Markewich, Murphy, Lupiano and Lane, JJ.